On Application for a Rehearing.
Breaux, J.
In his application for a rehearing the defendant and appellant asks that certain rights be reserved, or, in the alternative, that a rehearing be granted.
We can not conceive that any further reservation need be made, or that a rehearing should be granted.
We have decided that plaintiff’s recorded judgment against the heir, Mrs. J. B. Schiller, affected the mortgageable property to the extent of the residuum.
We certainly have not prejudged any issue which will be in the way in ascertaining whether or no there is a residuum.
Her rights and her liabilities as an heir and as a debtor to her daughter’s succession must be established; all indebtedness proved and chargeable must be charged.
No point passed upon increases or lessens those rights or liabilities.
They are absolutely unaffected by our decree.
Rehearing refused.